Exhibit 32.0 SECTION 1350 CERTIFICATIONS I, Thomas F. Prisby, Chairman of the Board and Chief Executive Officer, and Jerry A. Weberling, Executive Vice President and Chief Financial Officer, of CFS Bancorp, Inc. (Company), hereby certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section 1350, that: The Quarterly Report on Form 10-Q of the Company for the three months ended June 30, 2011 (Report) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C 78m(a) or 78o(d)), and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: August 9, 2011 By: /s/ Thomas F. Prisby Thomas F. Prisby Chairman of the Board and Chief Executive Officer Date: August 9, 2011 By: /s/ Jerry A. Weberling Jerry A. Weberling Executive Vice President and Chief Financial Officer A signed original of this written statement required by Section 906 of the Sarbanes-Oxley Act has been provided to CFS Bancorp, Inc. and will be retained by CFS Bancorp, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
